tTscce CS l2A
Pp. Box Wdlo

Boise, Fd $3707
Plankts Pro Se

Chadlen DeWayneCn@e:#4900200053-CWD Document 3 Filed 02/11/19 Page 1 of 13

U.S. COURTS
FER 11 2049

vt

Mevemnonn | EE
rye egy

cvd

 
 
 

Ln HASSE ON
FOR THE DESTRECT OF TDANO CLOR, OSTCT GF WaHO
Chadlin DeWayne South
Plaintsf Case No. / 1% Qv-53-Den
VS.

Prisoner Complaint
Lori Rawson: Matt Iceeler:

Tury Trial Requested
Rebecca Shrum; Jeff Schtceder:
J udy Mesick- Thomas Knoff-
Dylan Habson.

Defendants

 

A. JURTSDICTION

The United States Pisteack Court fer the Disttick of Idaho has
jucisdichan over my Clams Linder |

1. 12 UW.9-C- 3143
>. 29 U.5e- S167

3. L also ask the Federal court bo exercerse Supplemental gurisdicHon over
State laus Claims.

B, PLAIWTLEF

My name i$ Chadlen DeWayne Smith. Tama Citizen of the Shate of Ldaho
PresenWy reSicling, at the Kdaho State Correctional Center (46015. Pleasant
Veley RA Kung, Tdeho $3634.

Prisoner Complain} pq |
C. DECEMDANTS LAR BY PRbSE CEDACHSEg went 3 Filed 02/11/19 Page 2 of 13
o De } £ Correction ED0C) has Violated Plaintiffs Due Process
\. The Tdah Depar ment o orrec “4 Blankff a “Sex offender ~ based on

: - oY 4-1-2010 by labelli
Right by Double Seopacdy Since Vy , er
- ee bl wy : ec heen convicted fof 4 3CX offense
nee a ne ne ee ees e Khe 3 uc } sutys and Prosecutor

Tpoc has attempted to “cekey Plainbtf's Crime and ine ‘end eakment
while incacceraked Plain ff was cequired to Complete Sex Offender Tre

Program (SOTP) and live in a housing unit exclusively for Sex offenders who Were

Currently Pachcipating in SOTP. Mu
Plaintiff was forced to complete a Static 44 test uhich is intended for “male

OFferdlers Over 1% years of age Who have been Convicted of at least one Sex offense

against a Child o¢ Non~ ConSenting adult. ~
EPOC Policy defines a Sex offender as “An offender who has been convicted of

Unlawful Sexual behavior oF Climinal Sexual intent regardless of any plea agreement
“

ake for Sex offender SuperviSion -

that has been deemed appro pes
For Pardons and Parole (Parole Commission)

On 6-8-2015 the Idaho Commission
Granted PlainKls an Open parole date or what is known a5 a “date upon Completion,

manckebing Plaine Complete the 18 month long SOTP te be paroled.

The Parole Commission also required Special Conditions of Parole which are Sex
offender specific (Exh A)

TiS Caused PlawhiGf bo be Placed on a Sex offender parole Caseload in
Washington when Paints was released Crom ATSon On \\-3- ZO1b Hnrough Ne 207

while On an Trhastate Compact -
This wes Conary bo the cules of bhe Enterstate Commision for Adult

Offender seer Sion (TCAOS)-
On \-20-ZOlT Plaimti$$ was Compelled te Complete a Full disclosure polygraph UAith

are Ler Convicted Sex offenders. Plant plead Hhe Fifth Amendment on one
ques Keon during Khe Gull disclosuce polygra hk in accordance with Washweton
Adminishahve Code (WAC) aad he Eth Amendmend of Lhe Constitution.

The poly graphers Chins AC
ing wee Plainhts was truthful aad Lh | h
UW/45 Completed and passed. ov

While OW Parole fn Edaho From 6-29-2017 to {2-1-2017 Plank Sh was
fequired to Follow bhe Looe Sexual Of fender Agreement of Supecvidion usithout ny

Due Process. (ech. &)

Prisoner Complain Pq 2
Case 1:19-cv-00053-CWD Document 3 Filed 02/11/19 Page 3 of 13
Many of Fhese addibiongl Sx offender Conditions and festrichions impeded Plaind(fs

\iberhy interests protected by the Bue Process Clause and Significantly infringe on
Sulbstantra| Conshbitubienal RS ats.

These Sexual offender reement of Supevision condition and tes hietions exceed the
Shundanks Se} by the. “Shigna ~ plus test.

Between 6-29-2017 and 12-H-209 Plant ff was being Supervised by Disheict One,
LHOC Probation and Parole OF Ficer’s (PPOS) Lori Rawson (Roarson) and Matt Keeler (Keeler).

Rawson and Keeler fepeatedly retaliated agosnst Plaink<$F for exercising hv's Fifth
aod Firs} Amendment Rights.

Rawson and Keeler have denied Plain? Due Process, Equal Protection of Hye law, Sub jected

Plainhet bo intenKonal inflickon of emotional dés+ress negligent inFlichon of emahional distress
Vivleked Plain}

rarole, OCs Hesh and CCH, Awindmenh and denied his Wheshy intecests Grantee] by being on

arly on ducing Plainht£s patole in Tdahe, Rawson, along with Rebecca Shum, and

re State Compact Director Tudy Messick (mesick proceeded to Claim Plaintiff was “non: Complvan } :
arith hy Parele Conditions and the Defendants Would not process Hhe tnterstute Compact
Paperwork unkil he was.

Mesick is in vislation of the rules of LCA0S Lch have the Same Forte and effect
oF Federal Law.

“CAOS has Clearly defined “substantial Compliance uni th Parole 45 Meaning the
Sending Stale is not Currently oF in the Process of Violating the Patolee -

Defendants Claimed Plainkif$ was hon-Complian
Which PlaicKi's Cather (Father) had using Hen see nad Sap e book, account
Of hae Plain ket. ng ame © “i and used photos

Father has written Certified leHers bo dhe patole Commission priot bo plank és

' P
being Granted pacole informing them hab he has Controlled and maintained Hyvs
Accouny Since Zoi uAile Plamk CF was SH inca(Letated.

NawSon Called Father and demmled he delete bis “Chad Seaith" facebook
ACroun} Rawson was ren informed by Plaiwtitt and Fabheo Yaad father has a protected
Ties} Amendment Rie

Rowse qt Yo Possess and maintain any Facebook account he Cfeates.

ON en theeatened both Plainhft and Father with Violating Plaintiffs

Parole if ae accaunt WAs no} deleted.

Planks Filed a atevmce far Ynis Conduct on W-15-20I7 (xo)
TW grievance wus never Processed by the Defendants.

Prisonec Complaint P93
Case 1:19-cv-00053-CWD Document 3 Filed 02/13/19 Page 4 af 18 n
On W-2-20I7 Rawson Filed a Special Progress Report Warning LeHer (Warning LeHec)

with the Executive Director of the patale Commision with falsified information. ch-D) :
In tetaliation for Plawtel's £4th amendment plea during Khe, |-20-2017 Full disclosure

Polygraph, Rawson Falsely States Yrat as of \1-2-20t7 Plaintiff has Failed to “complete
a Calt disclosure polygrmph® per Plarah ffs Londilion to do S0.(bth- d)

Plata ft Giled a avievance for Hiss on W-5-Q017 This grevince was then falsified by
The DeSendants. (Exh. €)

; AlSO on (1-2-2007 Rawson Conducted a Level of Seruice Laventory (Lot-R) LAC
15 intended ke identify risk levels and treatmen} needs.

On teen entering the Prison system Planks LSE-R Score was 23. |

With bh ¢ atta s Conducked a new LST-p with a Score of Bb- |
Provided PL n t ee TR RauSon did and the false information Raison !
aluse ‘ anhth was Cequived to Complebe CBI-SA a G rronth long Suk

+h p OGFAM bAen he Was Ufo lated, 5 Su Shanice

5 alSo Woks Plawklf as” ye . ~
On U- 16-2017 } High Ris
Rawson, Keeles and Seckion Supervisor Jeff Schrmeder (schraeder)

Le ° ement For SucfeSs - .
addibional Parole Condi Kons, 4 wr For Suc(eSs” whith Contained ten (10)

T t \ r + - . ,

oe ore and fetaliahion Lar pleading the Crfth amendment on PlaintiCFe
SM ‘Sclosure polygraph, EU of Lhe Agreement For Success States in

Pach “I Fully understand that Lam to te-take my incomplete full disclosure

Poly g°oph Previously taken 1-20-24.»

anv ne botbom above the Di gnatuce portion ih then States “yr undetStand that
ation of the above direckives and the di techives given rn the

Pex Agreement of Supervision may fesulh {n my immediate incarcefalion.
Rawson and Keeler cetulrated AgAINSh Plaintiff by abusi there author! (fyh-F)
In Phat PlainkGh was excessively required +o report into we Stebel ag
Parole Offices For multiple heucs at a Lime and Subjected Plaintiff
yo interttional and Regigent inflychion of emalonal dishvecs while Continually
haere Mn Pei For pleading the FEth, taunting Plaintiff with net allowin
ore, and oven tole A ° Washington Uhere hes Farnity Support and teSoutce
would 7 Ng > alles Plain diFF bo leave Defendanks offices until he
Actes Hab he is a Sey offender” anc tell the Defendants “rm a Sex

oClender™ The . . _
, Ma 4 4 ‘i? c \
hatr omen}. nner in WAvdh Has was done qualifies as “hale speach and

 

Prisoner Complaint pq 4
Case 1:19-cv-00053-CWD Document 3 Filed 02/11/19 Page 5 of 13
Supervising Plaintiff 45 4 5X offender on Parole when Planhtf has never
been cavieted of a Sex offense. Creefes 4 Svquifjcany I berty mews} issthe
and denies Due Process -
Plainkf¢ was Frnancially loucdened by bhe Cequirment to tke and pay for
Mulk ple polygraphs UNH CoSt up to $750-00 each.

r lambtt was denied the Freedoms other “non-sex offenders on parole.
en soyed -
Tw Cond , |
by Ni oh cation was done without Any due process, This
¥

Polra and HCE
ks 76 a Cleat Violakon of Due Process - Pretec

, Seeing ihe be narrass Plank ffs Providers jy
q ff Rawson reauited Plait oC

be Sign Multi ple Release of pr he tw
Sms on © 2) Separate

occa kion 5 (Some oO F Lol, otected Informahion

Th were blan k.)
Rasen would harrass and te

¥ to harrass
hex Phone made a Vides im ne was:
ey wp ar oe ‘ * reco " of \ 1 PF
Sey out on ' er while making derogatory Cumnvens. | Prescri phrons
AL Some point behveen 6-24-2017 and I2-1-2019 Plank ty
Supervised by both RawrSon and keeler together both a beng
oe HN an
Keeler individually and eventvall y just keeler oy himselL.
Tn fetaliation for Plainby Fs Pleading Pre Sf, and in
WV grievances on \1-S-2017, and +1520) ow 1
Vv

Cond Schraeder Surfounded Plants ah «
and Palole -

Rauton us

FESPONSe to Plainbiht .
“20-2017 Ray Son keelec
*

table in an OFfice at Ps bation

Prisoner Complain} ry q
Case 1:19-cv-00053-CWD Document 3 Filed 02/11/19 Page 6 of 13

Scheaeder then told PlaintiGf he needed So “te-take the full declosure pol yofaph

Oc he Would “deny me th
Plant< ~ fe
WAS my mat him “LT alread Completed it and chose fo plead the PAH, Udich

ro and 1€ \ . r
Lh - 1€ IM toed to Pa , 00 take i} agai
YUN Get the Same results > Pay another $206.0 and take i+ again

Man kcFs also informed Defendants that he Could nok be punished for
EXEC Sina |nis ConsKtutionally probected tights.
Shcaedec then reppl ved he Could belause an Inte(state Comput 7 4 prvi lege

ner 4 ah}, The Question of “Plivilege VS. “NGhF is no} G Subject of Hhis
oHoan,

e /ptivi lege of Tnterstate Compacting back te Washington:

» Rarson Lhen brought uP the \\~16-20)9 Ag reement Fort Success and told
ans he Signed it and if he didnt tetuke the fulld
“ Ret plead Phe Fifth then She would “Send him back 4 ptvson.
19 15 Cetalighteon & 4) ew
On 71-2017. A Tee exescr sing my LF. amendment reg hts -

Plain S$ a grievance reaacdina Han
“¢- : . ’ 13 C - ;
Was Lalsified And 15 grievonte number pic thecnetd Con gurent This qmevance

ASter the 11-20-2017 enceuntec Keeler took me +o h

I-11 2017, aad U-19-

dlosure polygtaph

mu 5 Office, Keeler then
rma Plambh was not ak his tesidence on Il~IG-zarn,

2017 Supposedly based on allegations Keeler Claimed

he Ceceved TOM Robert a

L Perry , the Canvitted felon trans}

We > \ en " *
Noy er Robert Perey hac Kies Me OU} on W-1S-2Ol7 , “

ler Never vert {i
hed aw of Ve, { a
Plaink§§ Fo tw0(2) day of pssereh, aeons, Yer SancHoned
4 ena. , '
County Sail Coom \\-22-2017 te \\~24 - | Sen) Tig at Koote na
ON N2-HIT PlainhBS also Med a ~2H 2017 for Curfew violadions.

~ ar GMvevance reqacdi, “ser
Ths 4Nevance Was never processed by be Grito this incident. (Oh. W)

Prisoner Complains P4 b
Case 1:19-cv-00053-CWD Document 3 Filed 02/11/19 Page 7 of 13
On ||-2§-20N Plaid Of was again req usted bo reper to Keelecs office.

Keeler then placed Plaiwhrtf on Electronic An hie Monitor in retalatron

And alleged s+ was Ge “Changing feridence” uMhork permision celdded te Rober}
Perty KicKing me OU} on \V~ 18-2017.

THs was ten (io) d et n
ays abler Yhe alleged incident Wheh Keeler acktno ged
OWN W-20-2017 iAnen he Gave Plank ty jai) Fe. ec
Plainyi $f Filed a grievance fr Me clouble SeOpeardy of receiving tive (2)

Sanctions Po ~ oN .
and nen re case Same inden} This aNervance LSAs destroyed loy the Defendants

Ammediately cfhey tc .
Was acceso, "I me Wing Lhe tu0(2) qtievances on 2-7-2017 « Thursday, Plaintiff

20 “hen
Prackce rebakiaton aqamnt Plowing Monday, DHT One Pecole offioers

: AGS} Dofol; 5
by Paboricahing Violakions and Shean WF execcising Consttutionally pro tecter) Ciqhds
ma them on No Cotroborating evidence -

On B~d-2015 wo 7
Plamnhth ¢” .
Gone Or led arevance CA
| Rawson on \1-2~ CAB 1 go0g009
On 5-15-2018 Ray WP 20M. (exh. E) regarding the FalsiPied LST-R

Rawson Clams ghe redid Plain biffs LST-R and the Score went

“OlS UD 40 39 on ErIs-Ig. Some ho
en locked up Tar 3x G) Months and

From 3 on W-2

Plaintiff hed be

Lal i} 1 CI - 'Y
Pr Ogtame . Incfeased 2 more porns after

been Pachicipating in +¢eadment

THoc PPS ace inacdeg ugtel
And Patole ‘Evidence-based Se
ASSSHY Offenders
Come Cree \ite.®

f trasned to US the
Pes Vision Strategies’

v7.
Ib0c AiViSi on of Probubon
mM” the Aevelopmens of the 5lki

to Pfotect the prblic wAnle
\ Necessary dy Sustain a

TPO PPS lack the train’ bility Ao Supecve ,
na and aloily 40 Supervise or ma parolees with
mental Wee Hh andfor pry Sica | health dona Kons Yet Raén tee i} upon hecself

to altemph to play doctor with my health,
TOUS PPOs are inconsrstend and de not even & lhw tHhetr oun “guidelines, Standands,
And Procedures oudined in the Idaho Response maki,

Prigoner Complaint Pg 7
Case 1:19-cv-00053-CWD Document 3 Filed 02/11/19 Page 8 of 13 |
THOC Parole Violation Hearing OF Feces Thomas Knoff (KnoSf) Who WAS VN
Collusion With Rowson and Keelec claims he found me “gui 1+ of the one vroladion™
at the |-ll- 20% On site Parole Violation Hearing.
There was no evidence Provided +o Suppott Knoft's Frnding This 5 a clear
Violayion of Shale Law, Tdahe Code, 20-2248 Tie ZO, Chapter-2-

Then on W~24-2018 Kwoff prepared 2 Parole Violation Lindings report Fer the
Patale Cammssion.

KnoSt5 repory Contained tank rcand amaunys of untrue and Lal sisved
invormaon .

In teiiakion fer Pleading the Frdth KwoF$'S fecommendation to Fhe
Varole Cammssion Was bo have Plainhiffs Parole revoked.

Knoff Further nokes in his tecommendation Haak %s} may alsobe pruden}
Yo make Sure Phe Subjeth (5 Compliany on his medications privf bo further
Parole Candidecaton. (&h.¥)

On \- IT-ION4 Kose Sent an email fo Case manager Melissa cacr in fesponse

.o res eee Plainwhsff Send him on I-W-2014 LAH Shows Knolls mi d set
5 “He doegnt Ber to Plead the. Bm OW A polygraph .--> (Exh. K)

On 11S-2014 Plain WES received a Conlon form FEDPONSE Yrod as Sent b
tC j Ie °o
yok omenssion Execuhive Director Sandy Sones which States in pac} “re
OW CONT AWS \ a 9 void. Th
ae lmnty al Hae Questions phe Poly qreph Void. T+S an all oy nothing
Plaintf£ has Sen} multiple ledecs and Concer
Chies of Pra ba Hon and Patole ©
OF these 1$Sues ,

Plaintifs informed Wobe
° $0 of the reprisal and redatiats
; oe at h
Irvevanc 5 Pele and Coc pleading Yhe Si f+h. Wobson's ceply ant
Response Matix Was pro perly Urdlized ~ (Exch. Mm) _

TF Ys 75 beue ren Khe '%
. g Mat py” ~ ve . , -
Cras oy Plaind sty QS outlined hetein Vy 6 islet On OF Fhe consitrational

et formS 45 Lpoc Deputy
Vi Sion Dylan Hobson (Hobson) TED ring al)

Prisoner Complaint Pa
Case 1:19-cv-00053-CWD Document 3 Filed 02/11/19 Page 9 of 13
On |-24-2014 Plawnht ceceved a leer Crom Hobson dared 1-25-2014.
Hob Jon alleges in dhs \ebdes Haat Hae Comments Contamed are, Schroeder's

fesponse te rievance DICITEOQ00a\ but “Az | ‘ :
hee qr 0000\ da nor prin} on The GheVance form

This 15 llatenly unteue because Gnevances Cannot be modGed afta Hhey
aFe Sulmibted. This “Tesponse” was made up ay a later date.

Hobs ‘5 | Ww - /
queskiens vn he oaesely Clai iy “TOC fs nod Foccng hin fa answer any
ONF Oph. (Exh. A/)
However Rau-Son ad CA
a FAM disclosace Polygra
Men also Rowson
For Success by, CondNon bo “ew bal fy oy cluding in the Agreemeny
Polyaraph Previous de . NA MY. ACom \erte Cal Aisclo 5ule
December 26 207, hen on 1-20-20 MUN have. ho polyg raph no latey
Th o oe
bed Rb Prom of re Agreement For Success They States L understand
any Wslaken OF the above diveckives and Fhe direch ;

eS 4 es gqaven A the

2 KAA 7)

“ ‘Sfeemens of Supervision May Cesult (A my ImMMed ate incacceafion™
Paint Uts a\so denied

. (Eh. F
intelshate Compacting bo Washington unless

We Was “Compliant LAith required fecanbng Plambiss CLL g end men}
i Mend men

© & Warming leper against Plaintils for “not Complering
phe (Exh)
AG" compelled Plata}

Plea,
Plank SS Sel} Com gelled.

2- Tam Suing ‘he Following named Deferdants re their above described —
Conduct in thetic OF ficial and individual Capac ty Lom, Rawson: Mat Keeler,
j /

Rebecea Slhroum; Sudy Mesichs DeFF Schraeder; Thomes knoff; and
Dylan Hobson.

Prisoner Complaint P4 a
Case 1:19-cv-00053-CWD Document 3 Filed 02/11/19 Page 10 of 13

3, Plainh St alleges Ye acts herein described above violated the
Fellaving provisions of he Cons¥rhution, Federal Statudes, or Stade laws |

i -
InGh Amendoreny, HLth Arendment Due Process Clause, Twtentiona] inf Iicdyon

of eMmotong\ As+ee, .
: $5, Vea Viaen+ iwhly . .
Pro terion of tne vu geny inlliclon of emoHong) distress and Equal

LY Plant fF all
1 ‘ \- S$ A f - 4 a
a tenis enes he Suflesed the Following, In\uries or damages ac

Loss of | ibeth,

D+ Plain $$ Sees Lhe following relief:

A. Granting Plainhsty a declaration that Ye achs and omissions
Or scer ded herein Violate Plawht?s trays under the Constitution and

lous Of the United States) and
RB, Gran} ng Planhs Fi Compensatory and puns
determined ata later dale,

 

tive, a meges to be

(o- for this Clariy, PlainktS has exhausted the grievance System within
The POS9n inwAch he 1s incarcerated and the Parole grievance System

Soe Disteic} One Where Plasnisf was on Paco)e.

Prisoner Complain} Pg \0
Case 1:19-cv-00053-CWD Document rhs 02/11/19 Page 11 of 13

PD. PREVIOUS OR PENDING LAWSU

Cour Case No. Case Mame Stas of Case Stes ke?
Federal I1recv-0o44)-cwp Chadlen sinh  SetHed/ Dismissed — Mo
V

L. Swamy aud Vutse Bezley

Fedeca| | tb~cv ~OOUGL-~DCH Chacilen Dehyne smi

. acl No
Ja Kob Brooks etal: Fone "9

E. REQUEST FOR APPOLWTMENT OF ATTORNEY
Plainds $f respect Fully cequest That an attorney be appointed to

(Present Plainh(ls in Wis mother,

Planks 55 :
lankt$ believes thad he is in Need of anattorney for these pacheular
Feasons LAW make it dffCiclt te P4sud dws mater?

Plank $f 75 untrained in the law, Plank Sf rs unable to afford Counse | and
has cequesred Leave to proceed informa pauperis,

2. rhe 159UGd Involved in Mis Case are ho} Campler howevel, they will require
Sigmif(cony CeS€acch and investiga Kon-

3. Plaintiff does no} have any acless to the intetne} or adequate lega |
fe Sources, materials, or boks while incarcerated -

4, Sucy tral es been requested in nis matter and a deal in ths case
WN ANY involve Conflicting testimony, and Counsel worl] beter enable
Plans to presen} evidence and Cross examine wibnessess.

5: DODO SiLions Will likely be Necessary and Plaindsft 1s Unable +o
Aclomplsh this without Counse).

&. Fucthermore Poinhts presents with more than Vhe bare allegations
Of the Complaint (self with the factual, Uundispurable Signed exhi bids
from Vhe Defendants abtached with tre Complaind,

Prisoner Complaint pq Ul
Cc 1:19-cv-00053-CWD 3. Filed 02/11/19 , P 12 of 13
ee CL SREP ORE ERLE Y 0 EER SHERyPane 22°
ET declare under Penal ty of per yury |

thak Tam the plank $$ in ais action, Mab T have read the Complaint
Gnd thal the informakon Contained in the Complaint is true anc Correct.
23 USC. FIT; 1G WSC. $1621; and Hat x gave the complaint +e Prison
OF Eierals Lor mailing and Sling with Khe Clerk of Court on

Executed af ESCO Kuna, rad on Feb Tk zorq

i

Chad Smith
Chad len DeWayne Smit,
PlainbS$ Pro Se

Prisoner Complaint pq 12
Case 1:19-cv-00053-CWD Document 3 Filed 02/11/19 Page 13 of 13
G. ATTACHMENTS AND EXbIBITS

Exhibit A
Ldaho Commission of Pardons and Parole Special Condi Mons.
Exhibit B |
TCC Sexual Offender Agreement of Supervision,
Exhibit C
Ornvg inal Copy of W-tS-'7 grievance .
Exhibit D
Special Progress Report Warming Letter
Exhibit E .
Falsi fied WM-7-12 grievance number PICl70000001
Exhibit F
Agreement FOR Sutcess
Exhibit &

FalsiGied \2-9-11 qerievance nuvaber DICI70000002 and Original copy
Of the {2-71-17 Arievance Cled.

Exhilih

Orvqunal Copy of grievance 12- 7-11 hab was never Plo cessed
Exhibs{ } L

(-rievance number CABS 0000016
Exhilit 3

Pacole Vio lato Findings by Thomes Kwo fF
Exhiatd

Emas\ and Cancern Form from Thomas Kwol¢
Eschilot L
Concem Lorm to Patole Commission Execuhive Picector
Exhibiy Mm

Concem form Crom Dylan Hob son about Tdaho RES poe Mabtiy.
Exchibih iv

Letter Crom Dylan Hab Son

Pevsoner Complaint Pq 13

 

 
